DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 1-12 are pending
Claims 1-12 are rejected under 35 USC § 101 
Claims 1-12 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-16-2019 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-12] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more.
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-12, the claims recite an abstract idea of providing an IP asset title insurance. 
Independent Claims 1 and 7 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 7 recite a method and system for providing IP asset title insurance by means of a centralized and distributed data architecture.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “evaluating a premium rate of an insurance policy related to title of an intellectual property asset transaction”; “offering at least one party to the transaction an insurance on title for the intellectual property asset by searching a global patent registry corresponding to said title of an intellectual property asset”; “upon acceptance of the insurance by the at least one party to the transaction, recording … contract … which when executed collects a policy premium from the at least one party to the transaction “; “determining the status of an insurance claim”; and “distributing a policy amount as included in the smart contract“; belong to the grouping of mental processes under concepts performed in the human mind including observation and evaluation as it recites: “providing an IP asset title insurance”. Alternatively it belongs to the grouping of certain methods of organizing human activity within the bucket of fundamental economic principles or practices (including insurance) as it recites: “providing an IP asset title insurance”. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1 and 7 recite: “occurring on a secure ledger distributed network”; “a smart…on the secure ledger distributed network“; and “wherein said policy premium is collected by use of a public address and a cryptographically paired private key entered into a data input device”. In addition claim 7 recites: “a processor“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly, the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claims 1 and 7 recite: “occurring on a secure ledger distributed network”; “a smart…on the secure ledger distributed network“; and “wherein said policy premium is collected by use of a public address and a cryptographically paired private key entered into a data input device”. In addition claim 7 recites: “a processor“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly, the claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  
Claims 2-6, dependent on claim 1 and claims 8-12, dependent on claim 7 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 7 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101. As a result they are rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).
Claim 2 dependent on claim 1; and claim 8 dependent on claim 7 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 7 respectively, by reciting “wherein said smart contract is an Ethereum contract”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1; and claim 9 dependent on claim 7 merely add to the abstract idea of claims 1 and 7 respectively.  By reciting “wherein said premium rate takes into account validity of said intellectual property asset”; it adds to the abstract idea of providing an IP asset title insurance whereby said premium rate takes into account validity of said intellectual property asset without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1; and claim 10 dependent on claim 7 merely add to the abstract idea of claims 1 and 7 respectively.  By reciting “wherein said premium rate takes into account infringement of said intellectual property asset”; it adds to the abstract idea of providing an IP asset title insurance whereby said premium rate takes into account infringement of said intellectual property asset without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1; and claim 11 dependent on claim 7 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 7 respectively, by reciting “wherein said secure ledger distributed network is constructed with peer to peer communication processors”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 6 dependent on claim 1; and claim 12 dependent on claim 7 merely add to the abstract idea of claims 1 and 7 respectively.  By reciting “wherein said offering is distributed to a plurality of potential investors”; it adds to the abstract idea of providing an IP asset title insurance whereby said offering is distributed to a plurality of potential investors without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1, 3-7 and 9-12 are rejected by 35 U.S.C. 103 as being un-patentable by Murugesan et.al (US 2020/0051174 A1) hereinafter “Murugesan” in view of Risen et.al (US 6018714 A) hereinafter “Risen”.

Regarding claim 1 and 7 Murugesan teaches:
A method for providing IP Asset Title Insurance, the method comprising: 
evaluating a premium rate of an insurance policy related to [title of an intellectual property asset] transaction occurring on a secure ledger distributed network; (See at least [0025] via: “…Insurance companies are typically businesses that provide coverage, in the form of compensation resulting from loss, damages, injury, treatment or hardship in exchange for premium payments. The risk of occurrence is usually calculated to determine the cost to replace (i.e. pay for) the loss to determine the premium amount…”; in addition see at least [0027] via: “…Referring to the drawings, FIG. 1a depicts an exemplary insurance platform managed on a distributed ledger, generally 100a, in accordance with some embodiments. Insurance platform 100a can utilize a distributed ledger (e.g., a blockchain or other distributed ledger technology) to manage risk in insurance products. In certain embodiments, insurance platform 100a can include one or more policy holders 110 that each purchase a policy 120. Each policy 120 can be managed by one or more policy admins 150 (e.g., insurance companies)…”; in addition see at least [0030] via: “…FIG. 1c depicts an embodiment of a distributed ledger, in accordance with certain embodiments. Embodiments of ledger 182 may be a distributed peer-to-peer network, including a plurality of nodes 184. Ledger 182 may represent a computing environment for operating a decentralized framework that can maintain a distributed data structure. In other words, ledger 182 may be a secure distributed transaction ledger or a blockchain that may support document management. Each node 184 may maintain an individual public ledger (i.e. maintained publicly) according to set procedures that employ cryptographic methods and consensus algorithm(s) (e.g., a process used to achieve agreement on a single data value among distributed systems). In view of the public nature of the ledger and the proof-of-work concept, the nodes 184 collectively create a decentralized, trusted network. Further, embodiments of the publicly decentralized trusted ledger 182 may be accessible by computing device 186 for verifying a transaction, completing a transaction, or viewing transactions details. For example, distributed ledger 182 can include smart contracts that reflect at least one of the steps, methods, and processes conveyed herein. In some aspects, distributed ledger 182 can include one or more of computing device 165 and exchange 170….”)  Nevertheless Murugesan is silent regarding the insurance to be related to title of an intellectual property asset which is taught by Risen: (See at least [column 9, lines 44-51] via: “…After the patent or other intellectual property has been valued, an actuarial analysis or other technique can be used to determine a suitable premium for insuring the value of the patent or other intellectual property. In the patent claims which are provided below, this premium is referred to in a general way as "a cost of providing compensation for an unexpected change in value" of the intellectual property asset or assets….”; in addition see at least [column 10, lines 24-26] via: “…The premium typically is paid by the purchaser of the intellectual property…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Murugesan to incorporate the teachings of Risen because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Murugesan’s teaching regarding management of an insurance platform executed on a distributed system, such as a blockchain, whereby each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools and where risk pools are smart contracts that collect and store funds securely on the distributed system, as well as paying out insurance claims upon request could be modified to include Risen’s teaching regarding a method of providing protection against an unexpected change in value of an intellectual property asset in order to make available the possibility of managing an intellectual property insurance platform executed on a distributed system, where each insurance product has a policy smart contract that relates to a corresponding patent or intellectual property asset .  

Murugesan further teaches
offering at least one party to the transaction an insurance on title for the intellectual property asset [by searching a global patent registry corresponding to said title of an intellectual property asset]; (See at least [0020] via: “… As used herein, “smart contracts” are computer protocols that can operate on blockchains or distributed ledgers and perform predetermined transactions as well as digitally facilitate, verify, or enforce the negotiation or performance of contracts and/or contractual obligations. The examples described herein enable an insurance company to issue policies to one or more policy holders…”) Nevertheless Murugesan is silent regarding searching a global patent registry corresponding to said title of an intellectual property asset which is taught by Risen: (See at least [column 8, lines 65-67, and column 9, lines 1-31] via: “…The step of determining a value of an intellectual property asset generally includes two parts. First, a legal analysis is conducted to confirm the validity and enforceability of the patent or other intellectual property asset. For a patent, this generally will involve a validity search and opinion, confirmation of correct ownership of the patent, correct inventorship of the patent, and an analysis of the enforceability of the patent. This analysis may include, for example, not only a study of prior art patents and literature but also may include interviews, histories, depositions, etc. of inventors or other relevant persons including but not limited to those who might not be available at a later date because they leave the company. The likelihood of the patent or patent application being involved in interference proceedings, and a predicted outcome of the interference, also may be considered. .. For a trade secret, the analysis will involve confirmation that proper steps have been followed to maintain "trade secret status" under the law…. The second step of valuation of the intellectual property asset is the assignment of a monetary value to the intellectual property asset. For example, if the asset is a patent and if one or more claims of the patent are found to be valid and enforceable in the legal analysis, a value is then assigned to the patent. This value can be based, for example, upon the income and profits generated by the sale or use of the patented technology, the number of years remaining on the term of the patent, the breadth of the patent claims, the nature of the patented technology, the nature of competitive products or processes, etc. ...”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Murugesan to incorporate the teachings of Risen because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Murugesan’s teaching regarding management of an insurance platform executed on a distributed system, such as a blockchain, whereby each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools and where risk pools are smart contracts that collect and store funds securely on the distributed system, as well as paying out insurance claims upon request could be modified to include Risen’s teaching regarding confirming the validity and enforceability of the patent or other intellectual property asset by confirmation of the correct ownership of the patent, correct inventorship of the patent, and an analysis of the enforceability of the patent, which entails a study of prior art patents and literature;  interviews, histories, depositions, etc. of inventors or other relevant persons; the likelihood of the patent or patent application being involved in interference proceedings, and a predicted outcome of the interference; in addition to the assignment of a monetary value to the intellectual property asset by searching if the asset is a patent and if one or more claims of the patent are found to be valid and enforceable in the legal analysis in order to make available the possibility of managing an intellectual property insurance platform executed on a distributed system, where each insurance product has been confirmed to relate to a corresponding patent or intellectual property asset.

Murugesan further teaches
upon acceptance of the insurance by the at least one party to the transaction, recording a smart contract on the secure ledger distributed network, which when executed collects a policy premium from the at least one party to the transaction wherein said policy premium is collected by use of a public address and a cryptographically paired private key entered into a data input device; (See at least [0023] via: “…An insurance premium can be received from an insurance policy holder. The insurance premium can include a second fiat currency. A risk pool premium can be transferred to an insurance policy risk pool. The risk pool premium can include a first amount of the insurance premium. The insurance policy risk pool can be associated with an insurance policy selected by the insurance policy holder…”; in addition see at least [0024] via; “… An amount of the risk pool premium can be exchanged for risk pool tokens. Risk pool tokens can include an amount of the digital currency tokens of equal value to the amount of risk pool premium. In response to receiving an approved policy claim associated with the insurance policy, a second amount of the risk pool premium can be transferred to the insurance policy holder…”; in addition see at least [0022] via; “…the disclosure improve processor security, data integrity, data storage security, data security in networked devices, data transmission security, and/or communication between computing systems by controlling communications and managing access to various accounts using a public key cryptographic system...”; in addition see at least [0061] via; “…] A user may enter commands and information into the computer 810 through input devices such as a tablet, or electronic digitizer, 861, a microphone 862, a keyboard 863 and pointing device 864, commonly referred to as mouse, trackball or touch pad. Other input devices not shown in FIG. 8 may include a joystick, game pad, digital camera, scanner, or the like. These and other input devices are often connected to the processing unit 820 through a user input interface 865 that is coupled to the system bus, but may be connected by other interface and bus structures, such as a parallel port, game port or a universal serial bus (USB)…”) The Examiner notes that: “Public key cryptography” involves a pair of keys known as a public key and a private key (a public key pair), which are associated with an entity that needs to authenticate its identity electronically or to sign or encrypt data. Each public key is published and the corresponding private key is kept secret. 
determining the status of an insurance claim; and (See at least [0025] via: “…Insurance companies are typically businesses that provide coverage, in the form of compensation resulting from loss, damages, injury, treatment or hardship in exchange for premium payments. The risk of occurrence is usually calculated to determine the cost to replace (i.e. pay for) the loss to determine the premium amount…”; in addition see at least [0026] via: “… Traditionally, insurance companies pool premium funds and payout claims from the pooled funds. As used herein, a “payout” is the money paid to insurance policyholders (hereinafter “policyholders”) when claims are accepted….”)
distributing a policy amount as included in the smart contract. (See at least [0020] via: “… As used herein, “smart contracts” are computer protocols that can operate on blockchains or distributed ledgers and perform predetermined transactions as well as digitally facilitate, verify, or enforce the negotiation or performance of contracts and/or contractual obligations. The examples described herein enable an insurance company to … payout one or more claims using risk pools…”)  

Regarding claims 3 and 9 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan is silent the following limitation that is taught by Risen:
wherein said premium rate takes into account validity of said intellectual property asset.  (See at least [column 7, lines 34-36] via: “…the invention is instead directed to insuring the validity of the intellectual property…”; in addition see at least [column 12, lines 24-35] via: “…Referring to FIG. 1, a flowchart that illustrates a method of preparing and issuing an insurance proposal for intellectual property assets is shown and is designated as 10. The intellectual property that is to be the subject of the proposal is selected in step 12. A validity and enforceability analysis of the intellectual property is conducted in step 14. An expected monetary value or set of values for the intellectual property during period T is determined in step 16. This value or set of values is provided to the proposed insurer in step 18. Suitable values for premium, coverage, and the term of coverage are determined in step 20, and an insurance proposal form is generated in step 22…”)

Regarding claims 4 and 10 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan is silent the following limitation that is taught by Risen:
wherein said premium rate takes into account infringement of said intellectual property asset.  (See at least [column 10, lines 7-19] via: “…In exchange for insurance coverage, the insured party or prospective insured party would pay an insurance premium at an appropriate time. … it is envisioned that the insurer would pay the insured party the value of the intellectual property which is insured minus a deductible if the intellectual property asset or assets were subsequently found to be invalid or unenforceable in a court of law. Other variations …could include partial payments by the insurer if, for example, the intellectual property asset were found to have a substantially lower value than originally thought, due, for example, to the development of a noninfringing competitive product by a third party…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Murugesan to incorporate the teachings of Risen because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Murugesan’s teaching regarding management of an insurance platform executed on a distributed system, such as a blockchain, whereby each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools and where risk pools are smart contracts that collect and store funds securely on the distributed system, as well as paying out insurance claims upon request. could be modified to include Risen’s teaching regarding a method of providing protection against an unexpected change in value of an intellectual property asset in order to make available the possibility of managing an intellectual property insurance platform executed on a distributed system, where each insurance product has a policy smart contract that relates to a corresponding patent or intellectual property asset.

Regarding claims 5 and 11 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan also teaches:
wherein said secure ledger distributed network is constructed with peer to peer communication processors. (See at least [0030] via: “…FIG. 1c depicts an embodiment of a distributed ledger, in accordance with certain embodiments. Embodiments of ledger 182 may be a distributed peer-to-peer network, including a plurality of nodes 184….”) 

Regarding claims 6 and 12 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan also teaches:
wherein said offering is distributed to a plurality of potential investors.  (See at least [0027] via: “…Each policy 120 can be managed by one or more policy admins 150 (e.g., insurance companies). One or more investors 140 may invest in insurance platform 100, for example, with an intention of receiving a return on their investments. For example, investors 140 may be one or more of insurance companies, institutional investors, and retail investors…) 

Claims 2 and 8 are rejected by 35 U.S.C. 103 as being un-patentable by Murugesan in view of Risen and in further view of Bryan et.al (US 2020/0151709 A1) hereinafter “Bryan”.

Regarding claims 2 and 8 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan and Risen are silent the following limitation that is taught by Bryan:
wherein said smart contract is an Ethereum contract.  (See at least [0118] via: “…The contents 106 of the blocks 503 in a blockchain 500 may contain virtually any type of data. However, as depicted by FIG. 5B, programmable data records, such as one or more smart contracts 514, can be stored as the block content 106. For example, a network 516 may construct a new block 518 containing N, or an arbitrary number of, smart contracts 514….”; in addition see at least [0025] via: “…Various blockchain technologies may be used for implementing the disclosure herein, including Bitcoin, Ethereum…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Murugesan to incorporate the teachings of Bryan because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Murugesan’s teaching regarding management of an insurance platform executed on a distributed system, such as a blockchain, whereby each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools and where risk pools are smart contracts that collect and store funds securely on the distributed system, as well as paying out insurance claims upon request could be modified to include Bryan’s teaching regarding using Ethereum as the blockchain technology for smart contracts in order to make available the use of the Ethereum technology to implement smart contracts.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.

Applicant amended independent claims 1 and 7, as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Regarding Step 2A Prong One:
Applicant argues that the independent claims 1 and 7 cannot be classified as an abstract idea since they do not fall within any of the enumerated groupings of abstract ideas and should not be treated as reciting abstract ideas. Furthermote the Applicant argues that the invention is similar to claim 19 which was found eligible by the Federal Circuit in DDR Holdings, LLC vs. Hotels.Com et al., 113 USPQ2d 1097 (Fed. Cir. 2014) (DDR).

The Examiner disagrees. The invention is different from claim 19 cited by the Applicant so no comparison is possible. Furthermore claims 1 and 7 of the invention recites: 
“evaluating a premium rate of an insurance policy related to title of an intellectual property asset transaction”; “offering at least one party to the transaction an insurance on title for the intellectual property asset by searching a global patent registrv corresponding to said title of an intellectual property asset”; “upon acceptance of the insurance by the at least one party to the transaction, recording … contract … which when executed collects a policy premium from the at least one party to the transaction “; “determining the status of an insurance claim”; and “distributing a policy amount as included in the smart contract“; 
that belong to the grouping of mental processes under concepts performed in the human mind including observation and evaluation as it recites: “providing an IP asset title insurance”. Alternatively it belongs to the grouping of certain methods of organizing human activity within the bucket of fundamental economic principles or practices (including insurance) as it recites: “providing an IP asset title insurance”. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Regarding Step 2A Prong Two      
The Applicant argues that even if assuming the claims were directed to an abstract idea, The claim as a whole integrates the recited judicial exception into a practical application of that exception. The Applicant compares the invention to Claim 1 of USPTO Example 40 to prove the point. In addition the Applicant submits that the claimed invention is directed to a particular improvement in a patent title database system which is blockchain based, and is an  improvement over prior system. Specifically that the claimed invention includes blockchain based keys and global patent title registry databases for allow users to input keys to purchase intellectual property title insurance, which integrates the alleged abstract idea into a specific platform for inventory management that is operable to use supply and demand corresponding to intellectual property title insurance offerings and management, allowing for public distribution in a manner not suggested in any way by the prior art.

The Examiner disagrees. Not only is there no similarity to Claim 1 of USPTO Example 40. In addition the claims (other than the abstract idea) do not teach an improvement in technology since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. Specifically claims 1 and 7 recite:
 “occurring on a secure ledger distributed network”; “a smart…on the secure ledger distributed network“; and “wherein said policy premium is collected by use of a public address and a cryptographically paired private key entered into a data input device”. In addition claim 7 recites: “a processor“; 
that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly, the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

In order to integrate the abstract idea into a practical idea the Applicant would have to demonstrate at least one of the conditions enumerated below applies:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Applicant has not demonstrated any of the above listed conditions based on the recitation in claims 1 and 7

Regarding Step 2B
The Applicant argues that even if assuming the claims were directed to an abstract idea, and were not a practical application, they constitute “significantly more” than the alleged abstract idea such that the claims recite an ”inventive concept” over the alleged abstract idea since the claims as a whole amounts to significantly more since they are not routine, conventional, or well-understood

The Examiner disagrees since under Step 2B the additional elements of claim 1 and 7 recite: 
“occurring on a secure ledger distributed network”; “a smart…on the secure ledger distributed network“; and “wherein said policy premium is collected by use of a public address and a cryptographically paired private key entered into a data input device”. In addition claim 7 recites: “a processor“; 

that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Under further analysis the additional elements are well-understood routine conventional (WURC). Accordingly, the claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

In conclusion the invention as a whole does not integrate the judicial exception into a practical application, nor does it amount to significantly more, indicative of an inventive concept and hence the claims remain rejected under 35 U.S.C. 101.  
        
In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:
Applicant’s argues that it is not obvious to combine Murugesan with Risen to teach independent claims 1 and 7. 

Specifically the Applicant argues that Murugesan in view of Risen does not teach the following amendments to claims 1 and 7: 

at least one party to the transaction an insurance on title for the intellectual property asset by searching a global patent re-registry corresponding to said title of an intellectual property asset
The Examiner disagrees since Murugansen in combination with Risen teaches the instant limitation, as posted in the rejection analysis of this document. 

“upon acceptance of the insurance by the at least one party to the transaction, recording a smart contract on the secure ledger distributed network, which when executed collects a policy premium from the at least one party to the transaction wherein said policy premium is collected by use of a public address and a cryptographically paired private key entered into a data input device”
The Examiner disagrees since Murugansen teaches the instant limitation, as posted in the rejection analysis of this document.

Applicant further argues that Murugesan's application refers to the management of assets by way of, policy admins, "e.g., insurance companies" whereas the applicant does not directly utilize a third party such as an insurance company for its title insurance methodology, but rather, as an external web page with no direct line of contact to a "policy agent" from an insurer. The applicant's invention utilizes data acquired by artificial intelligence (Al) as opposed to an explicit interaction with third party companies, such as insurance companies. Nowhere in Murugesan or Risen's applications do they mention artificial intelligence, a key component of the applicant's invention, and as a result the Applicant concludes that it is not obvious to combine Murugesan with Risen to teach the above claims

The Examiner disagrees with Applicant’s characterization of Murugesan. The Abstract of Murugesann’s art recites: 
computer-implemented methods are provided herein useful for managing an insurance platform. The method can be executed on a distributed system, such as a blockchain, to achieve functionality. Each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools. Here, risk pools are smart contracts that collect and store funds securely on the distributed system. Risk pools are also responsible for paying out insurance claims upon request. Policies send a percentage of the premium to policy administrators to address administrative expenses prior to sending funds to any risk pools. If a risk pool is depleted of its fiat currency and/or digital currency holdings, the risk manager addresses the deficiencies without the need for traditional reinsurance solutions.
The Examiner reads Murugesan’s art as fully relevant to the instant invention since it teaches managing an insurance platform as executed on a distributed system, such as a blockchain which addresses the main topic of the invention that is summarized as “Patent Title insurance with centralized and distributed data architecture”, which in combination with Risen fully teaches claims 1 and 7 

Furthermore Applicant argues that it is not obvious to combine Murugesan with Risen to teach dependent claims 3 and 9: 

“wherein said premium rate takes into account validity of said intellectual property asset”
since Risen’s valuations are at best, and in Risen's own words: "determined by those who specialize in the valuations of intellectual property", which is not a system and method that is remotely like Applicant's invention as claimed.

The Examiner disagrees with Applicant’s characterization of Risen. The Abstract of Risen’s art recites: 
Disclosed herein is a method of providing protection against an unexpected change in value of an intellectual property asset, which includes: (a). obtaining a description of at least one intellectual property asset of a first party; (b). determining a value of the at least one intellectual property asset; (c). determining a cost of providing compensation for an unexpected change in value of the at least one intellectual property asset; and (d). offering to provide compensation for at least a portion of any unexpected change in value of the at least one intellectual property asset to a person with an interest in the first party. A corresponding data processing system, insurance proposal form and computer-generated insurance policy form also are disclosed. The method, system and forms of the invention can be used, for example, as part of a "due diligence" analysis in the context of the purchase and/or sale of intellectual property assets.

The Examiner reads Risen’s art as totally relevant to the instant invention which teaches the valuation of intellectual property assets and thus fully teaches claims 3 and 9.

For reasons of record and as set forth above, the examiner maintains the rejection of claims 1-12 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition the 35 USC §103 rejection of claims 1-12 is maintained.  In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697